Filed 5/23/16 P. v. Evans CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B265881

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA017627)
         v.

TERRY EVANS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Monica Bachner, Judge. Affirmed.
         Gail Ganaja, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       Representing himself, Terry Evans petitioned on June 3, 2015 to recall his current
felony sentence for robbery and for resentencing as a misdemeanor under Proposition 47,
the Safe Neighborhoods and Schools Act (Pen. Code, § 1170.18). The trial court denied
the petition the same day, finding Evans’s conviction was for an offense that does not
qualify for resentencing to a misdemeanor under Proposition 47. Evans filed a timely
notice of appeal.
       We appointed counsel to represent Evans on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On January 29,
2016 we advised Evans he had 30 days in which to personally submit any contentions or
issues he wished us to consider. We have received no response.
       We have examined the record and are satisfied Evans’s appellate attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.) The trial
court correctly ruled that robbery is not one of the theft offenses for which a defendant
may seek reclassification or resentencing pursuant to Penal Code section 1170.18,
subdivision (a).
                                     DISPOSITION
       The order is affirmed.



                                                        PERLUSS, P. J.
We concur:



       ZELON, J.                                        BLUMENFELD, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             2